Por ctjaNto, Celestino Marrero Hernández, fué condenado como autor de un delito de abuso de confianza, que implica depravación moral, a' sufrir la pena de cuatro años de pre-sidio con trabajos forzados;
Por ouaNto, basándose en tal condena el Fiscal General archivó una querella pidiendo la separación del querellado del ejercicio de su profesión';
Por cuanto, notificado de la querella, el querellado no ha hecho manifestación alguna por escrito ni oralmente;
Por tanto, de acuerdo con la ley, se separa del ejercicio de su profesión al dicho querellado Celestino Marrero Her-nández, borrándose su nombre del registro de abogados de esta corte, y comunicándose esta resolución en la forma que determina el estatuto.